Name: Council Regulation (EEC) No 3482/81 of 24 November 1981 temporarily suspending the autonomous Common Customs Tariff duties on certain industrial products
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 9 . 12 . 81 Official Journal of the European Communities No L 354 / 1 I (Acts whose publication is obligatory) COUNCIL REGULATION (EEC) No 3482/81 of 24 November 1981 temporarily suspending the autonomous Common Customs Tariff duties on certain industrial products Whereas, taking account of the difficulties involved in accurately assessing the development of the economic situation in the sectors concerned in the near future, these suspension measures should be taken only temporarily, by fixing their period of validity by reference to the interests of Community production, HAS ADOPTED THIS REGULATION: Article 1 THE COUNCIL OF THE EUROPEAN COMMUNITIES , Having regard to the Treaty establishing the European Economic Community , and in particular Article 28 thereof, Having regard to the draft Regulation submitted by the Commission, Whereas production of the products referred to in this Regulation is at present inadequate or non-existent within the Community and producers are thus unable to meet the needs of user industries of the Community ; Whereas it is in the Community's interest in certain cases to suspend the autonomous Common Customs Tariff duties only partially, particularly because of the existence of Community production, and in other cases to suspend them completely ; From 1 January to 30 June 1982 the autonomous Common Customs Tariff duties for the products listed in the Annex hereto shall be suspended at the level indicated in respect of each of them. Article 2 This Regulation shall enter into force on 1 January 1982 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 24 November 1981 . For the Council The President N. RIDLEY No L 354 / 2 9 . 12 . 81Official Journal of the European Communities ANNEX Common Customs Tariff heading No Description Rate of autonomous duty (% ) ex 28.39 A Potassium nitrite for the manufacture of cooling and cutting fluids used in the working of metal or metal carbides ( a ) 0 ex 28.55 A Phosphides of iron ( ferro-phosphorus ) containing by weight :  not less than 68 % and not more than 72 % of iron ,  not less than 22 % and not more than 26 % of phosphorus ,  not more than 3-5 % of silicon , of which not less than 99 % by weight is of a particle size of less than 20 micrometres ; for the manufacture of varnishes or paints ( a ) 0 ex 29.04 A III a ) 2-Methylpropan-2-ol { tert-butyl alcohol ) with a purity of not less than 90 % but not more than 96 % by weight 0 ex 29.07 C III 2,4-Dinitro-6-octylphenol 0 ex 29.08 A III c ) 2-Bromo-6-methoxynaphthalene 0 ex 29.13 D I b ) 1 7-alpha, 2 1 -Dihydroxy- 16-alpha-methylpregna- 1,4,9(11 )-triene-3 , 20-dione 0 ex 29.13 E 2,4-Dihydroxybenzophenone ( 4-Benzoylresorcinol ) 0 ex 29.15 B 1 ,4,5,6,7,7-Hexachloro-8,9,10-trinorborn-5-ene-2,3-dicarboxylic anhydride ( chlorendic anhydride ) 0 ex 29.16 A II L-Malic acid and its salts and esters 0 ex 29.19 C 2,2-Bis(chloromethyl)trimethylene tetrakis(2-chloroethyl ) ¿ «(phosphate ) 5 ex 29.19 C and ex 38.19 X Tetrakis(2-chloroethyl ) ethylene bis(phosphate) 5 ex 29.22 A III 1 , 1 ,3 , 3 -Tetramethylbutylamine 0 ex 29.22 D I 3,5-Dichloroaniline with a purity of not less than 99 % by weight 0 ex 29.23 A II 1-Deoxy-1-(octylamino)-D-glucitol 0 ex 29.25 A II 2-Acrylamido-2-methylpropanesulphonic acid 0 ex 29.25 B III b ) Bendiocarb ( ISO ) 0 ex 29.27 Octocrilene ( INN ) 0 ex 29.29 3,3 ' -Bis { 3 ,5 -di - tert- butyl1-4-hydroxyphenyl )-N ,N ' -bipropionamide 0 ex 29.31 B Biosynthetic peptide having the structure of the 'A' chain of human insulin , in the form of a salt of the S-sulphonate derivative 0 ex 29.31 B 4,4 ' -Sulphonyldiphenol with a purity of not less than 99-5 % by weight 0 ex 29.35 Q Minoxidil ( INN ) 0 ex 29.35 Q Triazolam ( INN ) 0 ex 29.35 Q Biosynthetic peptide having the structure of the 'B' chain of human insulin , in the form of a salt of the S-sulphonate derivative 0 ex 29.35 Q Diazoxide ( INN ) 0 ex 29.35 Q ( 6R,7R)-7-Amino-3-(5-methyl-1 ,3,4-thiadiazol-2-ylthiomethyl)-8-oxo-5-thia-1- azabicyclo[4.2.0]oct-2-ene-2-carboxylic acid and its salts 0 ( a ) Control of the use for this special purpose shall be carried out pursuant to the relevant Community provision . 9 . 12 . 81 Official Journal of the European Communities No L 354 / 3 Common Customs Tariff heading No Description Rate of autonomous duty ( % ) ex 29.35 Q Tolmetin sodium ( INNM ) 0 ex 29.35 Q Captopril ( INN ) 0 e* 29.39 D II Betamethasone 17,21-dipropionate ( INNM ) 0 ex 29.39 D II Methylprednisolone ( INN ) 8 ex 29.39 D II Triamcinolone hexacetonide ( INN ) 6-6 ex 29.39 D II Diflorasone di(acetate ) ( INNM ) 0 ex 29.44 C Cefoxitin sodium ( INNM ) 0 ex 29.44 C Cefradine ( INN ) 0 ex 29.44 C Cefamandole ( INN ) and its salts and esters 0 ex 29.44 C Cefazolin ( INN ) and its salts 0 ex 29.44 C ( 6R,7R)-7-[2-Carboxy-2-(4-hydroxyphenyl)acetamido]-7-methoxy-3-( 1 -methyl ­ lH-tetrazol-5-ylthiomethyl)-8-oxo-5-oxa-l-azabicyclo[4.2.0]oct-2-ene-2-carboxylic acid and its salts and esters 0 ex 30.01 B II and ex 90.19 A III Bioprostetic heart valves 0 ex 30.03 A II b ) Mitomycin ( INN ) 0 ex 38.03 B Acid activated montmorillonite which , when examined by X-ray powder diffraction , shows four principal lines corresponding to crystal interplane spacing (d values ) of 0-44 , 0-40 , 0-33 and 0-25 nm the line corresponding to 0 · 40 nm being the most intense , for the manufacture of self-copy paper ( a ) 0 38.07 A Gum spirits of turpentine 3 38.07 B Spirits of sulphate turpentine ; crude dipentene 3 38.07 C Spirits of wood turpentine ; terpenic solvents produced by the distillation or other treatment of coniferous woods ; sulphite turpentine ; pine oil ( excluding 'pine oils' not rich in terpineol ) 3 ex 38.08 C Rosin hydrogenated , polymerized , dimerized or oxidized 5 ex 38.19 G Catalysts in the form of rodlets having a diameter of not less than 1 · 5 mm and not more than 9  5 mm , containing not less than 60 % by weight of diirontrioxide , not less than 8 % by weight of dipotassium oxide and not less than 0-5 % by weight of dichromium trioxide 0 ex 38.19 G Catalysts in the form of rodlets having a length of not more than 5 · 0 mm and in diameter of not more than 3 · 6 mm consisting of copper oxide and dichromium trioxide 0 ex 38.19 G Catalysts , in the form of granules or rings having a diameter of not less than 3 mm and more than 10 mm , consisting of silver supported on aluminium oxide , the silver content being not less than 10 % and not more than 20 % by weight 0 ex 38.19 G Catalysts consisting of copper chloride supported on aluminium oxide for the preparation of dichloroethane from ethylene , hydrochloric acid and oxygen , with a surface area of less than 90 m2 / g ( a ) 0 ex 38.19 G Catalysts consisting of a mixture of oxides on an silicon dioxide support and containing by weight : ( a ) Not less than 25 % and not more than 40 % of antimony ( b ) Not less than 5 % and not more than 10 % of iron ( c ) Not less than 0-2 % and not more than 1 - 5 % of molybdenum ( d ) Not less than 0 · 8 % and not more than 4-0 % of tellurium 0 ( a ) Control of the use for this special purpose shall be carried out pursuant to the relevant Community provisions . No L 354 / 4 Official Journal of the European Communities 9 . 12 . 81 Common Customs Tariff heading No Description Rate of autonomous duty (% ) ex 38.19 G Catalysts consisting of chromium trioxide fixed on a silicon dioxide support with a pore volume , as determined by the nitrogen absorption method , of not less than 2 cm 3 /g 0 ex 38.19 G Catalysts in the form of rodlets having a length of not less than 3 mm and not more than 6 mm , and a diameter of not more than 3 · 8 mm , consisting of not less than 18 % and not more than 21 % by weight of dichrornium trioxide and not less than 78 % and not more than 81 % by weight of aluminium oxide 0 ex 38.19 G Catalysts in the form of granules consisting of a mixture of oxides on a carrier of aluminium oxide and containing by weight :  not less than 12 % and not more than 20 % of nickel ,  not less than 5 % and not more than 10 % of copper ,  not less than 0-5 % and not more than 1 - 5 % of manganese The pore volume is not less than 0-25 cm 3 /g and not more than 0-95 cm 3 /g and the apparent specific gravity is not less than 0-5 and not more than 1 - 25 0 ex 38.19 G Catalysts in the form of grains , of which not less than 90 % by weight have a particle size of less than 10 micrometres , consisting of a mixture of oxides on a carrier of magnesium silicate and containing by weight :  not less than 20 % and not more than 35 % of copper ,  not less than 2 % and not more than 3 % of bismuth The catalyst has an apparent specific gravity of not less than 0 · 2 and not more than 1-0 0 ex 38.19 X Dibutylmagnesium dissolved in organic solvents to a concentration of less than 28 % by weight 0 ex 38.19 X Flame retardant reaction products of acetaldehyde , ethylene oxide and phosphorus trichloride containing by weight :  not less than 14 % and not more than 16 % of phosphorus ,  not less than 27 % and not more than 33 % of chlorine 0 ex 38.19 X Butylethylmagnesium dissolved in organic solvents to a concentration of not less than 1 9 % and not more than 22 % by weight 0 ex 38.19 X Reaction products containing not less than 65 % by weight of benoxaprofen ( INN ) 6-5 ex 39.01 C III a ) Reflecting polyester sheeting in which glass microspheres are embedded whether or not in rolls 0 ex 39.01 C III a ) Reflecting polyester sheeting wholly embossed on one side in a regular pyramidal pattern , whether or not in rolls 0 ex 39.01 C V Reflecting polyurethane sheeting whether or not in rolls 0 ex 39.01 C VII ia //? /?Ã ­2-4-Hydroxybutyl-omeg&lt;2-hydroxypoly(oxytetramethylene 0 ex 39.01 C VII Liquid poly(oxypropylene ) with 3-(3-Ã ­2-[2-(2-mercaptoethoxy)ethoxy]ethylthio ¡propoxy ­ carbonylamino)-p-tolylcarbamoyloxy as the end group 0 ex 39.02 A Membranes consisting of a woven textile fabric coated on both sides with a copolymer of poly(tetrafluoroethylene ) and poly[oxy(perfluoropropylene )] with carboxylic acid end groups , whether or not in rolls 0 ex 39.02 A Membranes consisting of a woven fabric of which one side is coated with a copolymer of poly(tetrafluoroethylene ) and poly[oxy(perfluoropropylene )] with carboxylic acid end groups , and the other side is coated with the same copolymer but with sulphonic acid end groups , whether or not in rolls 0 ex 39.02 C I b ) Transparent polyethylene film which will split longitudinally when stretched at right angles to its length , and having a density of not less than 0 · 925 gm / cc and yielding not less than 7 g / m2 and not more than 19 g / m2 , for the manufacture of typewriter ribbon ( a ) 0 ( ) Control of the use for this special purpose shall be carried out pursuant to the relevant Community provisions . 9 . 12 . 81 Official Journal of the European Communities No L 354 / 5 Common Customs Tariff heading No Description Rate of autonomous duty ( % ) ex 39.02 C VI b ) Reflecting foil of a terpolymer of vinyl chloride with styrene and an acrylic ester embossed on one side with a regular pattern on which there is a thin layer of aluminium whether or not in rolls 0 ex 39.02 C VII b ) Reflecting polyvinyl chloride sheeting wholly embossed on one side in a regular pyramidal pattern , whether or not in rolls 0 ex 39.02 C XIV a ) Terpolymer of ethylene , methyl acrylate and a monomer containing a non-terminal carboxy group as a substituent , compounded with silica 12-5 ex 39.02 C XIV a ) Alternating copolymer of ethylene and maleic anhydride for use as a thickener in textile pigment printing pastes ( a ) 0 ex 39.02 C XIV a ) Polymerization products of acrylic acid with small quantities of polyunsaturated monomer for use as a thickener in textile pigment printing pastes ( a ) 0 ex 39.07 B V d ) Reflecting tape of a width not exceeding 105 mm consisting of a facing strip of polyvinyl chloride embossed in a regular pyramidal pattern , heat sealed , in parallel lines or a grid pattern to a backing strip of plastic material , or of knitted or woven fabric covered on one side with plastic material , whether or not on rolls 0 ex 44.28 C Match splints manufactured from aspen (Populus tremuloides ! for the manufacture of matches not requiring a specific striking surface ( so called ' strike-anywhere' matches ) ( a ) 0 ex 51.01 A Yarn of a copolymer of glycollic acid and lactic acid for the manufacture of surgical sutures ( a ) 0 ex 51.01 A Yarn wholly of polyglycollic acid 0 ex 51.01 A Yarn of poly(p-phenyleneterephthalamide ), for uses other than the manufacture of tyres or of products used in the manufacture of tyres ( a ) 2 ex 51.01 A Yarn of poly ( 1 , 4-dioxanone ) 0 ex 51.01 A Polyamide yarn , not textured , untwisted or with not more than 22 turns per metre , of crimpable bicomponent filaments consisting of poly(hexamethylene adipamide ) and a copolyamide for the manufacture of women's stockings falling within subheading 60.03 B II a ) or panty hose ( tights ) falling within subheading 60.04 B II a ) 1 ( a ) 0 ex 51.02 A I Monofil of poly ( 1 ,4-dioxanone ) 0 ex 56.01 A and ex 59.01 B I Fibres of poly(p-phenyleneterephthalamide ) 2 ex 56.01 A Polyvinyl alcohol fibres 0 ex 58.07 A and ex 59.04 Braid wholly of polyglycollic acid yarn 0 ex 58.07 A and ex 59.04 Braid of yarn of a copolymer of glycollic acid and lactic acid , whether or not coated , for the manufacture of surgical sutures ( a ) 0 ex 59.17 A Needle punched synthetic fibre felts on a woven synthetic fibre base coated or covered on one side with polytetrafluoroethylene film , for the manufacture of filtration pro ­ ducts ( a ) 0 ex 59.17 D Yard of poly(p-phenyleneterephthalamide), impregnated , oiled 0 ex 84.18 C II b ) Apparatus , for the separation of gas from gas mixtures , of a total length of not less than 375 cm and not more than 690 cm consisting essentially of a metal cylinder , whose diameter is not less than 10 · 5 cm and not more than 22 · 5 cm , containing bundles of hollow permeable fibres 0 ex 84.51 A Portable machine for reading and writing Braille with tactile read-out and magnetic tape cassette recording systems , microphone and speaker , equipped with a standard electro ­ mechanical Braille typewriter keyboard and an electro-mechanical Braille read-out unit with 20 characters , all contained in a case measuring 24 x 36 x 11 cm 0 ( a ) Control of the use for this special purpose shall be carried out pursuant to the relevant Community provisions . No L 354 / 6 Official Journal of the European Communities 9 . 12 . 81 Common Customs Tariff heading No Description Rate of autonomous duty ( % ) ex 84.55 C Opto-electric encoder for electronic typewriters consisting of electronic circuits , a light-emitting diode ( LED ), a rotating disc with radial openings , a fixed mask and a single chip photovoltaic cell , contained in two plastic shells forming a housing of a size not exceeding 60 x 48 x 16 mm 0 ex 85.21 A V Digital displays in the form of a tube consisting of a glass housing mounted on a board whose dimensions do not exceed 350 x 300 mm excluding leads . The tube contains one or more rows of characters or lines arranged in rows , each character or line consisting of fluorescent or phosphorescent elements . These elements are mounted on a metalised base which is covered with fluorescent substances or phosphorescent salts which give off light when bombarded with electrons 0 ex 85.21 A V Colour cathode-ray tubes , using shadow mask , in-line technology in which images are displayed on a screen with a useable surface not exceeding 165 x 165 mm for use in electronic flight instrument , warning and systems displays ( a ) 0 ex 85.21 D II Digital displays , not incorporating a decoder , of a size not exceeding 25 x 35 mm , consisting of a printed circuit board on which are mounted , under a transparent plastic cover , up to 20 light-emitting diodes manufactured from gallium-based semi-conductor compounds . Each display consists of a single character with or without a plus or minus sign and / or one or two dots 0 ex 85.21 D II Digital displays , consisting of a printed circuit board of a size not exceeding 35 x 90 mm with a single line of characters not less than two in number comprising light-emitting diodes made from gallium-based semi-conductor compounds mounted thereon . Each character is composed of up to eight segments and the line of characters has a protective cover of transparent plastic 0 ex 85.21 D II Digital displays consisting of a printed circuit board of a size not exceeding 35 x 90 mm with a single line of digits , not less than three in number comprising light-emitting diodes manufactured from gallium-based semi-conductor compounds mounted thereon . Each digit is composed of seven segments plus a decimal point anu the line of digits has a protective cover of transparent plastic 0 ex 85.21 D II Programmable non-erasable read only memories ( PROMS ) of Schottky TTL technology , with a storage capacity of 1 K bit , in the form of a monolithic integrated circuit , contained in a housing whose exterior dimensions do not exceed 8 x 21 mm , with 16 connecting pins and bearing :  one of the following identification markings : 82 S 12 9 HM 7611-5 MMI 6301-1 or  other identification markings relating to PROMS complying with the abovementioned description 11-5 ex 85.21 D II Programmable non-erasable read only memories ( PROMS), of Schottky TTL technology , with a storage capacity of 2 K bits , in the form of a monolithic integrated circuit , contained in a housing whose exterior dimensions do not exceed 15 x 35 mm , with 16 , 20 or 24 connecting pins and bearing :  one of the following identification markings : TBP 28 L 22 MMI 6306-1 or  other identification markings relating to PROMS complying with the abovementioned description 11-5 ( ) Control of the use for this special purpose shall be carried out pursuant to the relevant Community provisions . 9 . 12 . 81 Official Journal of the European Communities No L 354 / 7 Common Customs Tariff heading No Rate of autonomous duty (% ) Description ex 85.21 D II Programmable , non-erasable , read only memories (PROMS ) with a storage capacity of 4 K bits in the form of a monolithic integrated circuit contained in a housing whose exterior dimensions do not exceed 17 x 34 mm , with not more than 24 connecting pins , and bearing :  an identification marking either consisting of one of the following combinations of figures or figures and letters or including one of those combinations : 18 S 42 38510 74 S 472 18 S 46 74 S 473 18 SA 42 5340 74 S 474 18 SA 46 5341 74 S 475 5348 74 S 476 24 S 41 5349 74 S 477 24 SA 41 5350 74 S 572 5351 74 S 573 27 S 15 5352 27 S 26 5353 7640 27 S 27 7641 27 S 28 54 S 472 7642 27 S 29 54 S 473 7643 27 S 30 54 S 474 7644 27 S 31 54 S 475 7645 27 S 32 54 S 476 7647 27 S 33 54 S 477 7648 54 S 572 7649 28 L 42 54 S 573 28 L 45 54740 82 S 115 28 P 42 54741 82 S 136 28 P 45 82 S 137 28 R 45 5605 82 S 140 28 S 42 5625 82 S 141 28 S 45 82 S 142 6340 82 S 146 29620 6341 82 S 147 29621 6348 29622 6349 93 438 29623 6350 93 448 29624 6351 93 452 29625 6352 93 453 29626 6353 29627 7121 3604 7122 3624 7123 3625 7125 7126 or other identification markings relating to PROMS complying with the abovementioned description 0 No L 354 / 8 Official Journal of the European Communities 9 . 12 . 81 Common Customs Tariff heading No Description Rate of autonomous duty ( % ) ex 85.21 D II Programmable , non-erasable , read only memories ( PROMS ) with a storage capacity of 8 K bits in the form of a monolithic integrated circuit , contained in a housing whose exterior dimensions do not exceed 17 x 34 mm , with not more than 24 connecting pins , and bearing :  an identification marking either consisting of one of the following combinations of figures or figures and letters or including one of those combinations : 24 S 81 29650 74 LS 478 TBPS 81 M 24 SA 81 29651 74 S 2708 82707 29652 74 S 454 82708 29653 74 S 455 82 LS 180 74 S 478 82 LS 181 27 S 180 3628 74 S 479 82 S 180 27 S 181 82 S 181 5380 7608 82 S 182 28 L 85 5381 7680 82 S 183 28 L 86 54 I.S 478 7681 82 S 184 28 P 85 54 S 2708 7684 82 S 185 28 R 85 54 S 454 7685 82 S 2708 28 S 2708 54 S 455 7686 87 S 180 28 S 85 54 S 478 7687 87 S 181 28 S 86 54 S 479 87 S 184 28 SA 86 77 S 180 87 S 185 6380 77 S 181 87 S 186 29630 6381 77 S 184 87 S 187 29631 77 S 185 29632 7127 77 S 186 93450 29633 7128 77 S 187 93451 29634 7129 93460 29635 7130 93461 29636 7131 93465 29637 7132 93466 93 L 450 93 L 451 9460 or other identification markings relating to PROMS complying with the abovementioned description 0 9 . 12 . 81 Official Journal of the European Communities No L 354 / 9 Common Customs Tariff heading No Description Rate of autonomous duty ( % ) ex 85.21 D II Programmable non-erasable read only memories ( PROMS ) with a storage capacity of 16 K bits , in the form of a monolithic integrated circuit , contained in a housing whose exterior dimensions do not exceed 17 x 34 mm , with not more than 24 connecting pins and bearing :  one of the following identification markings : TBP 28 L 166 TBP 28 P 166 TBP 28 R 166 TBP 28 S 166 29 681 29 681 A 29 683 29 683 A 36 36 36 36-1 M 36 36 HM 76 160-2 HM 76 160-5 HM 76 161-2 HM 76 161-5 HM 76 16-2 HM 7616-5 DM 77 S 190 DM 77 S 191 MM 82 S 190 SM 82 S 1 90 S 82 S 190 MM 82 S 191 SM 82 S 191 N 82 S 191 S 82 S 191 DM 87 S 190 DM 87 S 191 93 510 C 93 510 M 93 511 C 93 511 M or 0 ex 85.21 D II  other identification markings relating to PROMS complying with the abovementioned description Electronic programmable read only memories ( EPROMS ) UV erasable , with a storage capacity of 32 K bits in the form of a monolithic integrated circuit contained in a housing whose exterior dimensions do not exceed 17 x 39 mm , with a quartz window on the upper surface , and bearing :  an identification marking either consisting of one of the following combinations of figures or figures and letters or including one of those combinations : 2532 25 A 32 25 L 32 2732 or 8-5 ex 85.21 D II  other identification markings relating to EPROMS complying with the abovementioned description Electronic programmable read only memories (EPROMS ) UV erasable , with a storage capacity of 64 K bits in the form of a monolithic integrated circuit contained in a housing whose exterior dimensions do not exceed 17 x 39 mm , with a quartz window on the upper surface , and bearing :  an identification marking either consisting of one of the following combinations of figures or figures and letters or including one of those combinations : 2564 68764 68 A 764 or  other identification markings relating to EPROMS complying with the abovementioned description 0 No L 354 / 10 Official Journal of the European Communities 9 . 12 . 81 Common Customs Tariff heading No Description Rate of autonomous duty ( % ) ex 85.21 D II Random access memories ( RAMS ) with a storage capacity of 64 K bits , in the form of a monolithic integrated circuit contained in a housing whose exterior dimensions do not exceed 9 x 23 mm with 16 connecting pins , and bearing :  an identification marking either consisting of one of the following combinations of figures or including one of those combinations : 3764 4164 4864 6664 6665 8164 or  other identification markings relating to RAMS complying with the abovementioned description 5 ex 85.21 D II C-MOS random access memories ( RAMS of complementary MOS technology ), with a storage capacity of 16 K bits , in the form of a monolithic integrated circuit , contained in a housing whose exterior dimensions do not exceed 17 x 34 mm , with 24 connecting pins , and bearing :  an identification marking either consisting of the following combination of figures and letters or including this combination : HM 6116 or  other identification markings relating to C-MOS RAMS complying with the abovementioned description 8-5 ex 85.21 D II N-MOS static random access memories ( Static RAMS of N-MOS technology ), with a storage capacity of 8 K bits , in the form of a monolithic integrated circuit , contained in a housing whose exterior dimensions do not exceed 8 x 24 mm , with 1 8 connecting pins and bearing :  the following identification marking : 8185 or  other identification markings relating to N-MOS Static RAMS complying with the abovementioned description 0 ex 85.21 D II Static random access memories of N-MOS technology (N-MOS Static RAMS ) with a ' storage capacity of 2 K x 8 bits in the form of a monolithic integrated circuit , contained in a housing whose exterior dimensions do not exceed 17 x 34 mm , with 24 connecting pins and bearing :  the identification marking TMS 4016 or  other identification markings relating to static RAMS complying with the above description 0 9 . 12 . 81 Official Journal of the European Communities No L 354 / 11 Common Customs Tariff heading No Description Rate of autonomous duty ( % ) ex 85.21 D II Static random access memories , of N-MOS technology (N-MOS Static RAMS ), with a storage capacity of 16 K x 1 bit , in the form of a monolithic integrated circuit , contained in a housing whose exterior dimensions do not exceed 17 x 34 mm with 20 or 24 connecting pins and bearing :  one of the following identification markings : 2167 IMS 1400 - 70 IMS 1400 - 55 IMS 1400 - 45 or 0 ex 85.21 D II  other identification markings relating to N-MOS Static RAMS complying with the above description Random access memories of emitter coupled logic technology (ECL RAMS ) with a storage capacity of 16 K bits , in the form of a monolithic integrated circuit , contained in a housing whose exterior dimensions do not exceed 11 x 31 mm , with 20 connecting pins and bearing :  one of the following identification markings : 10480 100480 or 0 ex 85.21 D II  other identification markings relating to ECL RAMS complying with the abovementioned description Single-chip microcomputer , in the form of a monolithic integrated circuit , consisting of an arithmetical unit with a capacity of 4 bits plus a read only memory ( ROM ) with a capacity of not less than 18 K bits and not more than 65 K bits and a random access memory ( RAM ) with a capacity of not less than 5 1 2 bits and not more than 4 K bits , contained in a housing whose exterior dimensions do not exceed 16 x 54 mm with not more than 40 connecting pins The package bears :  one of the following identification markings : CD 3200 to 3299 TMC 0270 to 0279 TMC 0500 to 0599 TMC 0980 to 0989 TMC 1500 to 1599 TMC 1980 to 1999 TP 0310 to 0329 TP 0450 to 0459 TP 0480 to 0489 TP 0500 to 0599 or  other identification markings relating to microcomputers complying with the above ­ mentioned description 0 No L 354 / 12 Official Journal of the European Communities 9 . 12 . 81 Common Customs Tariff heading No Description Rate of autonomous duty ( % ) ex 85.21 D Single chip microcomputer in the form of a monolithic integrated circuit consisting of an arithmetical unit with a capacity of 8 K bits , a 12 K bit timer , an internal clock , a read only memory ( ROM ) with a capacity of 32 K bits and a random access memory ( RAM ) with a capacity of 1 K bits , with 48 input / output gates and contained in a housing whose exterior dimensions do not exceed 16-5 x 42 mm , with 64 connecting pins The package bears :  the following identification marking : PD 7801 or 10 ex 85.21 D II  other identification markings relating to microcomputers complying with the abovementioned description Cathode ray tube ( CRT ) controllers in the form of a monolithic integrated circuit , contained in a housing whose exterior dimensions do not exceed 16 x 54 mm with not more than 40 connecting pins , and bearing :  an identification marking either consisting of one of the following combinations of figures or figures and letters or including one of those combinations : 5027 DP 8350 HD 46505 or 10 ex 85.21 D II  other identification markings relating to CRT controllers complying with the abovementioned description P-MOS 12 / 24-hour clock circuit incorporating an elapsed time facility , in the form of a monolithic integrated circuit contained in a housing whose exterior dimensions do not exceed 53 x 14 mm , with 40 connecting pins , for the manufacture of instrument panel clocks and clocks of a similar type for vehicles ( a ) The package bears :  the following identification marking : MM 53124 or 0 ex 85.21 D II  other identification markings relating to clock circuits complying with the abovementioned description Amplifier in the form of a monolithic integrated analog circuit contained in a housing whose dimensions do not exceed 3-56 x 3-56 x 1-65 mm with not more than 10 connecting pins for use in products falling within subheading 90.19 B I ( a ) The package bears :  one of the following identification markings : V 35 C 05 or other identification markings relating to amplifiers complying with the abovementioned description 0 ( ; ) Control of the use for this special purpose shall be carried out pursuant to the relevant Community provisions .